 


109 HCON 244 IH: Expressing the sense of the Congress that the United States should expand trade opportunities with Mongolia by initiating negotiations to enter into a free trade agreement with Mongolia.
U.S. House of Representatives
2005-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 244 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2005 
Mr. Dreier (for himself, Mr. Rush, Mr. Putnam, and Mr. Cole of Oklahoma) submitted the following concurrent resolution; which was referred to the Committee on Ways and Means
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that the United States should expand trade opportunities with Mongolia by initiating negotiations to enter into a free trade agreement with Mongolia. 
 
Whereas Mongolia rejected 1-party Communist rule and embarked on democratic and free-market reforms in 1990; 
Whereas these reforms included privatizing state enterprises, lifting price controls, and instituting fiscal discipline; 
Whereas presidential and legislative elections have been held, with extremely high voter turnout, since 1996; 
Whereas Mongolia remains steadfastly committed to greater economic reforms; 
Whereas Mongolia has been a member of the World Trade Organization since 1997; 
Whereas in 1999 the United States provided permanent normal trade relations treatment to the products of Mongolia; 
Whereas the United States and Mongolia signed a bilateral Trade and Investment Framework Agreement (TIFA) in 2004; 
Whereas bilateral trade between the United States and Mongolia in 2004 was valued at more than $267,000,000; 
Whereas Mongolia has been an early political and logistical supporter of the global war on terror, contributing troops, engineers, and medical personnel to Operation Iraqi Freedom since April 2003, offering overflight clearances for United States forces, and participating in training artillery units of the Afghan National Army; 
Whereas on August 6, 2002, the President signed into law H.R. 3009 (Public Law 107–210), the Trade Act of 2002, which provides for an expedited procedure for congressional consideration of international trade agreements; and 
Whereas workers, consumers, business owners, and investors benefit substantially from expanding and diversifying trade opportunities by reducing tariff and nontariff barriers to trade: Now, therefore, be it 
 
That it is the sense of the Congress that the United States should expand trade opportunities with Mongolia by initiating negotiations to enter into a free trade agreement with Mongolia. 
 
